        Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                    Criminal No. 18-292
                     v.

 ROBERT BOWERS


    UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENSE MOTION TO
  SUPPRESS EVIDENCE SEIZED DURING SEARCH AND SEIZURE OF RECORDS
   AND INFORMATION ASSOCIATED WITH DOMAIN NAME FROM INTERNET
            SERVICE PROVIDER (MOTION TO SUPPRESS NO. 12)

        AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, Troy Rivetti and Soo C. Song, Assistant

United States Attorneys for said district, and Julia Gegenheimer, Special Litigation Counsel, Civil

Rights Division, and hereby files its response to the defendant’s motion to suppress certain

electronic evidence the government obtained via a search warrant directed

(Motion to Suppress Evidence Seized During Search and Seizure of Records and Information

Associated with Domain Name from Internet Service Provider, Doc. No. 299).

   I.      SUMMARY

        Defendant Robert Bowers urges this Court to suppress evidence the government obtained

from

                Conceding that the warrant affidavit establishes a connection between his racial

animus and one of his        accounts                               , Bowers’s motion claims that

the warrant was impermissibly overbroad for allowing the search of records related to

                                          because the affidavit did not make the same direct

connection between                      and his racial animus.
Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 2 of 17
          Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 3 of 17




                                             The defendant’s motion to suppress should be

denied.




                                         3
          Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 4 of 17




   III.      LEGAL STANDARD

          The Fourth Amendment protects against “unreasonable searches and seizures,” mandating

that “no warrants shall issue, but upon probable cause, supported by oath or affirmation.” U.S.

Const. Amend. IV. Federal Rule of Criminal Procedure 41 – which governs the issuance,

execution, and return of federal search warrants – further provides that “[a]fter receiving an

affidavit or other information, a magistrate judge ... must issue the warrant if there is probable

cause to search for and seize” the property. Fed. R. Crim. P 41(d)(1).

          Probable cause is a “fluid concept” that turns on the “assessment of probabilities in

particular factual contexts” and is “not readily, or even usefully, reduced to a neat set of legal

rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983). It is a “commonsense, nontechnical conception

that deal[s] with the factual and practical considerations of everyday life on which reasonable and

prudent [people], not legal technicians, act.” United States v. Laville, 480 F.3d 187, 196 (3d Cir.

2007) (citing Ornelas v. United States, 517 U.S. 690, 695 (1996)) (internal quotations marks

omitted); Gates, 462 U.S. at 231 (citing Brinegar v. United States, 338 U.S. 160, 175-76 (1949)).

          A magistrate judge’s probable cause determination thus involves a “practical, common-

sense decision whether, given all the circumstances set forth in the affidavit . . . there is a fair

probability that contraband or evidence of a crime will be found in a particular place.” United

States v. Stearn, 597 F.3d 540, 554 (3d Cir. 2010) (citing Gates, 462 U.S. at 238). The judge must

read a warrant’s supporting affidavit “in its entirety and in a common sense, nontechnical manner.”

United States v. Miknevich, 638 F.3d 178, 182 (3d Cir. 2011); United States v. Conley, 4 F.3d

1200, 1206 (3d Cir. 1993). Indeed, “statements in an affidavit may not be read in isolation – the

affidavit must be read as a whole.” Conley, 4 F.3d at 1208 (citations omitted). This totality-of-

the-circumstances approach requires that a judge “focus on what the affidavit includes, not what



                                                 4
        Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 5 of 17




is missing.”    Miknevich, 638 F.3d at 184.          Furthermore, in making the probable cause

determination, the judge is permitted to draw reasonable inferences from the facts set forth in an

affidavit. United States v. Jones, 994 F.2d 1051, 1056 (3d Cir. 1993).

       A magistrate judge’s conclusions regarding probable cause “are entitled to a great deal of

deference by a reviewing court, and the temptation to second-guess those conclusions should be

avoided.” United States v. Ritter, 416 F.3d 256, 264 (3d Cir. 2005). The reviewing court may not

conduct a de novo review of a probable cause determination. Gates, 462 U.S. at 236. It must

instead cabin its “after-the-fact scrutiny” to whether the magistrate judge “had a substantial basis

for concluding that a search would uncover evidence of wrongdoing[.]” Id. (internal quotations

and modifications omitted); Stearn, 597 F.3d at 554; United States v. $92,422.57, 307 F.3d 137,

146 (3d Cir. 2002) (“a deferential standard of review is applied in determining whether the

magistrate judge’s probable cause decision was erroneous”). In conducting this review, the court

is limited to the facts that were before the magistrate judge – that is, the “four corners” of the

warrant affidavit. Jones, 994 F.2d at 1055; United States v. Whitner, 219 F.3d 289, 295-96 (3d

Cir. 2000). If the magistrate judge’s finding “was made consistent with the minimal substantial

basis standard[,]” the court must uphold that finding. Conley, 4 F.3d at 1205. This is so even if

the reviewing court, or a different magistrate judge, might not have found probable cause in that

particular case. Id.; Stearn, 597 F.3d at 554.

       Thus, “the resolution of doubtful or marginal cases in this area should be largely

determined by the preference to be accorded to warrants.” United States v. Ventresca, 380 U.S.

102, 109 (1965); United States v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001). Moreover, where a

warrant invalidly authorizes the seizure of items, the offending phrases may be stricken and the




                                                 5
         Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 6 of 17




resulting materials seized may be suppressed, such that the warrant need not fail as a whole. United

States v. Beatty, 437 F. App’x 185, 187 (3d Cir. 2011); $92,422.57, 307 F.3d at 149.

   IV.      ANALYSIS

         As a preliminary matter, Bowers fails to assert standing or otherwise set forth his privacy

interest in the targets of the search. See United States v. Padilla, 508 U.S. 77, 81 (1993) (A

defendant may invoke the exclusionary rule “only if [he] demonstrates that his Fourth Amendment

rights were violated by the challenged search or seizure.”). A defendant may not simply rely on

the government’s intention to link the defendant to the accounts or the government’s pleadings,

and must at least identify specific evidence in the record to establish standing. See e.g., United

States v. Gatson, 744 F. App’x 97, 100 (3d Cir. 2018) (rejecting defendant’s reliance on

“Government’s attribution of Phone 1 to him . . . because [defendant himself] must demonstrate

his ‘expectation of privacy’ in the phones”), cert. denied, 140 S. Ct. 124 (2019); United States v.

Watson, 404 F.3d 163, 166-67 (2d Cir. 2005); see also United States v. Zermeno, 66 F.3d 1058,

1062 (9th Cir. 1995) (“[The] defendant is not entitled to rely on the government's allegations in

the pleadings, or positions the government has taken in the case, to establish standing. The

government's assertions in its pleadings are not evidence.”).

         Bowers has not asserted that he held any privacy or possessory interest in

                          While he concedes that the government established a connection between

him and the                                             , he does not assert that he used, owned, or

had any interest in

                                  . Such omissions leave Bowers far short of his burden to establish

a personal, reasonable expectation of privacy in the property searched and the items seized. United

States v. Burnett, 773 F.3d 122, 131 (3d Cir. 2014) (defendant has burden of establishing standing



                                                  6
        Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 7 of 17




(citing Minnesota v. Olson, 495 U.S. 91, 95-97 (1990)); Stearn, 597 F.3d at 553 (court “erred in

ordering the suppression of evidence without regard to the defendants’ ability to demonstrate

legitimate expectations of privacy in the locations searched”). For this reason alone, the Court

should deny his motion.

       A. The Magistrate Had a Substantial Basis to Believe that Evidence of Bowers’s
          Crimes Could be Found in the

       While Bowers does not concede that agents had probable cause to seize and search all

records at                             , he admits that “[t]o the extent that any probable cause

existed, it existed for information associated with                                        .” Doc.

No. 299 at 4. Bowers acknowledges that




                                                                    . Contrary to the defendant’s

position, the law clearly permits a magistrate to rely on reasonable inferences to find probable

cause even without “direct evidence linking the place to be searched to the crime.” Jones, 994

F.2d at 1056.

       In his motion, Bowers utilizes a myopic, overly narrow application of probable cause,

arguing that the Court can find probable cause only when the affidavit offers direct evidence tying

a record sought with a crime. However, the law requires a magistrate to review the affidavit “as a

whole,” Conley, 4 F.3d at 1208, and in “context,” Gates, 462 U.S. at 236, to determine if there is

a fair probability that agents will locate evidence of a crime when conducting the search. Further,

the magistrate is “entitled to draw reasonable inferences,” Hodge, 246 F.3d at 305, to determine




                                                  7
Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 8 of 17
Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 9 of 17
       Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 10 of 17




                                                                .

       Accordingly, the defendant’s motion to suppress evidence

                                                               should be denied.

       B.      The Warrant Was Not Overbroad

       “An overly broad warrant ‘describe[s] in both specific and inclusive generic terms what is

to be seized,’ but it authorizes the seizure of items as to which there is no probable cause.”

$92,422.57, 307 F.3d at 149 (citing United States v. Christine, 687 F.2d 749, 753-54 (3d Cir.

1982)). “The fact that [a] warrant authorize[s] a search for a large amount of documents and

records does not necessarily render the search invalid so long as there exists a sufficient nexus

between the evidence to be seized and the alleged offenses.” United States v. American Investors

of Pittsburgh, Inc., 879 F.2d 1087, 1105-06 (3d Cir. 1989).

       An overbreadth challenge is “closely intertwined” with a probable cause challenge. See

id. at 1106. “[T]he breadth of items to be searched depends upon the particular factual context of

each case and also the information available to the investigating agent that could limit the search

at the time the warrant application is given to the magistrate.” United States v. Yusuf, 461 F.3d

374, 395 (3d Cir. 2006) (upholding an expansive warrant that (1) limited the search to evidence of

“specifically enumerated federal crimes”; (2) “limited in time” the dates of the materials searched;

and (3) limited the search to certain subject matter).




                                                 10
       Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 11 of 17




       An overly broad warrant “can be cured by redaction, that is by ‘striking from [the] warrant

those severable phrases and clauses that are invalid for lack of probable cause or generality and

preserving those severable phrases and clauses that satisfy the Fourth Amendment.’” $92,422.57,

307 F.3d at 149 (quoting Christine, 687 F.2d at 754). Therefore, even if the court determines that

some provisions of a warrant are impermissibly overbroad, the fruits of those portions of the search

can be excised and the remainder admissible.

               1. The Warrant Provided Probable Cause to Search

       As discussed above, the affidavit provided probable cause for agents to seize and search

                                                                    and for that reason, the warrant

was not overbroad. Electronic searches necessarily entail collection of large amounts of data, but

courts have upheld warrants that included attachments sufficiently limiting the seizure to relevant

materials. “A warrant is not unconstitutionally general ‘unless it can be said to vest the executing

officer with unbridled discretion to conduct an exploratory rummaging ... in search of criminal

evidence.’” United States v. Karrer, 460 Fed. Appx. 157, 161 (3d Cir. 2012) (quoting United

States v. Leveto, 540 F.3d 200, 211 (3d Cir. 2008)); see United States v. Harder, 2016 WL

7647635, *3-4 (E.D. Pa. April 18, 2016) (concluding that a warrant was not overbroad because an

attachment “detailed precisely the items to be seized, including only those documents relating to

[the crime],” “required that any seized emails involve[d] the Subjects and pertain[ed] to seven

enumerated categories,” and “included a temporal limitation on the emails to be seized.”); Yusuf,

461 F.3d at 395.

       Searches of electronic data can be compared to searches through file cabinets full of papers.

Agents searching through the file cabinets may need to scan through large amounts of innocuous

papers to locate those that actually relate to the crime; agents would then seize only those relevant



                                                 11
       Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 12 of 17




documents. Electronic data is no different; agents must comb through many files in order to find

and seize those relevant to the crime at issue. However, instead of being on-site at a business,

interrupting the business by searching through the file cabinets, agents can search electronic data

by having the host transfer the files to servers at the law enforcement agency, enabling the agents

to search them without interrupting the host’s business. This transfer of data does not make the

search overbroad, as long as the warrant sufficiently limits the agents’ seizure.

               2. The Warrant Circumscribed the Items to be Seized

       Here,




                                                 12
Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 13 of 17
       Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 14 of 17




       Deciding whether the exclusionary rule applies thus requires a careful balancing of

suppression’s significant costs against the possible value of deterrence. Relying on Supreme Court

precedent, the Third Circuit has demanded a case-by-case cost-benefit analysis, rather than a

categorical approach, when evaluating whether officers acted with objectively reasonable good-

faith belief in their actions. Franz, 772 F.3d at 145. This “fact-specific analysis is required,” and

“the need to weigh the costs and benefits of exclusion is constant.” Id. at 146. Using this approach,

the Third Circuit has declined to categorically exclude evidence, even where officers relied on

warrants that were facially deficient. See, e.g., Franz, 772 F.3d 134; United States v. Wright, 777

F.3d 635 (3d Cir. 2015). The Circuit instead affirmed the need to examine the totality of the

circumstances, such as the officer’s conduct and knowledge, noting that the Supreme Court has

“suggested that the absence of culpability is dispositive.” Franz, 772 F.3d at 147, citing Davis,

564 U.S. at 238.

       The circumstances of this case do not suggest a deliberate, reckless, or grossly negligent

disregard for Fourth Amendment protections; nor do they indicate any systemic or recurring

negligence. In the wake of a mass shooting event, investigators sought information




                   Investigators then provided the information to a neutral magistrate in support of

a search warrant that would help uncover essential evidence                                         .



                                                 14
       Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 15 of 17




This is precisely the process that the Fourth Amendment requires in order to prevent unreasonable

searches.

       The defendant has not “demonstrated that a reasonably well-trained officer would have

known that the search was illegal, despite the magistrate’s authorization.”          Am. Inv’rs of

Pittsburgh, Inc., 879 F.2d at 1107, citing Leon, 468 U.S. at 919, n.20. Indeed, the Supreme Court

has held that “a warrant issued by a magistrate normally suffices to establish that a law enforcement

officer has acted in good faith in conducting the search” such that the exclusionary rule should not

apply. Leon, 468 U.S. at 922 (internal quotations omitted). Accord Stearn, 597 F.3d at 561

(“Ordinarily, the ‘mere existence of a warrant . . . suffices to prove that an officer conducted a

search in good faith,’ and will obviate the need for ‘any deep inquiry into reasonableness.’”)

(citations omitted). This is so because “[i]n the ordinary case, an officer cannot be expected to

question the magistrate’s probable cause determination.” United States v. Williams, 3 F.3d 69, 74

(3d Cir. 1993) (quoting Leon, 468 U.S. at 921).

       At most, even if the warrant affidavit “presented a close call,” then “[o]nce the magistrate

judge made that call, it was objectively reasonable for the officers to rely on it.” Hodge, 246 F.3d

at 309. Exclusion would secure no benefit and deter no improper conduct. It would instead inflict

the significant cost of suppressing highly probative evidence that is plainly within the scope of the

warrant and supporting affidavit.

       D.      An Evidentiary Hearing is Not Warranted

       Bowers does not request an evidentiary hearing to resolve these motions. Nor is he entitled

to one, where his claims lack merit and he raises no disputed issues of material fact. An evidentiary

hearing on a suppression motion is not presumed as a matter of course. United States v. Hines,

628 F.3d 101, 104-05 (3d Cir. 2010). Courts have recognized that an evidentiary hearing on a



                                                  15
       Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 16 of 17




suppression motion is required only if the motion is “sufficiently specific, non-conjectural, and

detailed to enable the court to conclude that (1) the defendant has presented a colorable

constitutional claim, and (2) there are disputed issues of material fact that will affect the outcome

of the motion to suppress.” Hines, 628 F.3d at 105 (citing United States v. Voigt, 89 F.3d 1050,

1067 (3d Cir. 1996)); see also United States v. Brown, No. CR 15-182, 2017 WL 3593883, at *11

(W.D. Pa. Aug. 21, 2017) (to seek suppression hearing, defendant must state a colorable legal

claim, identify material facts, show facts are disputed, and request a hearing to resolve the dispute

(citing Hines, 628 F.3d at 108)); United States v. Solomon, No. CR 05-385, 2007 WL 9702871, at

*3 (W.D. Pa. June 26, 2007) (denying hearing in capital prosecution where defendant did not

demonstrate the need). This widely-accepted standard is justified by the need to avoid convening

unnecessary evidentiary hearings that waste scarce judicial resources and misuse the hearing as a

tool to preview the trial evidence.

       Bowers’s suppression motion presents solely legal claims – primarily, whether the

undisputed facts at issue satisfy the Fourth Amendment’s probable cause requirements. Each of

his claims raise legal (not factual) challenges that can and should be denied on the briefing alone.




                                                 16
        Case 2:18-cr-00292-DWA Document 350 Filed 11/04/20 Page 17 of 17




   V.      CONCLUSION

        For the reasons stated herein, the United States opposes Bowers’s motion to suppress, Doc.

No. 299, and requests that the Court deny his motion in its entirety.

                                                             Respectfully submitted,

                                                             SCOTT W. BRADY
                                                             United States Attorney

                                                     By:     s/Troy Rivetti
                                                             TROY RIVETTI
                                                             Assistant U.S. Attorney
                                                             PA ID No. 56816

                                                             s/Soo C. Song
                                                             SOO C. SONG
                                                             Assistant U.S. Attorney
                                                             DC ID No. 457268

                                                             s/Julia Gegenheimer
                                                             JULIA GEGENHEIMER
                                                             Special Litigation Counsel
                                                             Civil Rights Division
                                                             NY ID No. 4949475




                                                17
